COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of I. S. v. Department of Family and Protective Services

Appellate case number:   01-15-00136-CV

Trial court case number: 2014-00465J

Trial court:             315th District Court of Harris County

       Appellant’s Motion to Substitute Counsel filed on March 18, 2015, is DENIED, without
prejudice to refiling. Any motion to substitute counsel must state that it has been delivered to
appellant in accordance with Texas Rule of Appellate Procedure 6.5. See TEX. R. APP. P. 6.5(b),
(d).
       It is so ORDERED.

Judge’s signature: ___/s/_Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: March 19, 2015